By the Court,
Lewis, C. J.:
The defendant was indicted by the Grand Jury of the county of Elko, for the crime of murder. The indictment found and presented by them containing no allegation to the venue or locality of the crime, a motion was made before the District Court for leave to amend it in that particular, which being allowed, the addition was made and the defendant arraigned and put upon his trial, convicted of murder in the second degree and sentenced in accordance with law. Upon this appeal it is claimed the Court below erred in allowing the amendment, and in trying the defendant upon the indictment so amended.
This point we think well taken. An allegation of the county wherein a crime is committed is manifestly material, as much so as any fact constituting the body of the offense itself. It has always been held necessary by the Courts, and indictments have.invariably been held insufficient which did not in some way state the locality of the crime.
*260It was .thought necessary at common law to state the particular town, neighborhood, village or parish, wherein the offense was committed ; now, however, no designation of the place except the county is required, but that is indispensable. True, the statute (Stats. 1867,126) prescribes a form from which the venue seems to be omitted, but it will be observed the section following that prescribing the form requires the statement of all essential facts. This last section we think should control the mere form set out in the prior section. Such allegation being a material and essential part of the indictment, it is clear the Court could not amend it by the addition of such allegation, for the obvious reason that the Constitution of this State (Art. I, Sec. 8) prohibits the trial of any person for a “ capital or other infamous crime * * * •except on presentment or indictment of a grand jury.”
There can be no difference of opinion as to what is meant by the expression “ indictment of á grand jury.” It manifestly means a written accusation made and presented by the inquisition known as a grand jury. But if, after being presented to the court, an indictment so found be in any particular materially modified or altered; if anything of substance be added to or taken therefrom by the Court, it cannot with any degree of propriety be denominated an indictment of a grand jwry. If, as in this case, something material be added to it, the portion so added would not be a finding or accusation by the jury, but by the Court; nor if modified in any essential matter would the portion so modified be their work.
If the Courts have the power to add to or take from anything material in an indictment, where is the limit to that power ? If one can arrogate to itself any portion, upon what rule could it be held that it should not take upon itself the entire duties of the grand jury ? Clearly no indictment upon which a person can be legally tried can be found except by a grand jury, and the Courts have no more authority to add any material charge, accusation or allegation to it than they have to find the bill,in the first instance.
The judgment must be reversed ; and as the original indictment is radically defective, the Court below will submit this case to another grand jury.
It is so ordered.